Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Lucas                Appeal from the 6th District Court of
Woods and Jessica Woods and In the                    Lamar County, Texas (Tr. Ct. No. 82459).
Interest of L.K.L.W. and S.B.L.W.,                    Opinion delivered by Justice Carter, Chief
Children                                              Justice Morriss and Justice Moseley
                                                      participating.
No. 06-13-00123-CV




       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below.     Therefore, we reverse the judgment of the trial court on the issues of
conservatorship and child support only and remand the cause for further proceedings consistent
with this opinion.
       We further order that the appellee, Lucas Woods, pay all costs of this appeal.


                                                      RENDERED APRIL 25, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk